OPINION — AG — ** SCHOOL ELECTION — SCHOOL GRADES ** PARENTS OF CHILDREN ELIGIBLE TO ATTEND SCHOOL IN ALL GRADES OFFERED IN A SCHOOL DISTRICT ARE ELIGIBLE TO VOTE ON THE QUESTION OF DISPENSING WITH SCHOOL IN EITHER THE HIGH SCHOOL (HIGH SCHOOL) OR THE GRADE SCHOOL DISTRICT ELECTORS HAVING CHILDREN ELIGIBLE TO ATTEND SCHOOL IN THE GRADES WHICH WOULD BE DISPENSED WITH FOR THE ENUSING YEAR. (PETITION, SIGNED, ISSUES) CITE: 70 Ohio St. 8-1 [70-8-1], 70 Ohio St. 8-6 [70-8-6], OPINION NO. MARCH 25, 1944 — DILLON (J. H. JOHNSON)